Title: To Thomas Jefferson from James Monroe, 21 March 1802
From: Monroe, James
To: Jefferson, Thomas


            Dear Sir
              Richmond March 21. 1802
            When lately in Albemarle I found the complition of a chmney in my house delayd by the want of abt. 350. bricks, which were not to be had in the neighbourhood. As the number is too small to burn a kiln on purpose to obtain them and as it may possibly be in my power to replace them sometime hereafter when you may have occasion, if convenient, I will thank you for as many. sincerely I am your friend & servant
            Jas. Monroe
          